Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-7, 10, 16, 19, 20 is/are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by Liu et al. (US 20190051770 A1) hereafter referred to as Liu.
In regard to claim 1 Liu teaches an apparatus for light detection [see Fig. 8, Fig. 10 see paragraph 0053 “FIG. 8 provides an example of a resonator structure that incorporates an active medium”] comprising:
a detector [see paragraph 0059, 0053, 0070 “quantum well multilayer 25 of five periods of InGaAs quantum wells (QWs)” “As explained above, by "active medium" is meant a semiconductor material that has an optical transition that can be utilized in a photonic device such as a laser, light-emitting diode, photodetector, optical modulator, optical amplifier, or the like” “In some implementations, the resonant structures are operated as photodetectors”] assembly; and
a dielectric resonator layer [“100-nm base layer 20 of GaAs forms the lower half of the resonator.  The quantum-well multilayer 25 forms the middle portion of the resonator, and the upper 100-nm cap layer 30 of GaAs forms the upper half of the resonator”] coupled to the detector assembly and configured to receive transmission of incident [see paragraph 0009, 0010 “the invention in an embodiment is an apparatus in which an array of dielectric resonators is formed on a substrate.  Each of 
wherein the dielectric resonator layer resonates [“Accordingly, the resonator body will in at least some cases be dimensioned to support resonance at one or more wavelengths associated with transitions in the gain medium, without supporting resonance at the shorter wavelength associated with the host band-gap energy” ] with a range of wavelengths of the incident light.
In regard to claim 4 Liu teaches wherein the detector assembly and the dielectric resonator layer are coupled through electric fields [see paragraph 0016, 0051 “electric field intensity within a resonator” “the electric field within the resonator structure is highly enhanced, both in the structures exhibiting ordinary resonance and in the Fano-resonant structures described above.  When active optical media are incorporated in the resonator structures, we believe that this field enhancement can lead to active optical and electro-optical devices .....”].
In regard to claim 5 Liu teaches wherein the detector assembly comprises at least one dimension of diameter, height, width, and length that is smaller [see paragraph 0010, 0034 “spatial dimensions of the resonators will generally be smaller than .lamda.” “array of cylinders formed with sub-wavelength dimensions” ] than the wavelength of the incident light transmission.
In regard to claim 6 Liu teaches wherein the dielectric resonator layer is a block comprising at least one [“100-nm base layer 20 of GaAs forms the lower half of the resonator.  The quantum-well multilayer 25 forms the middle portion of the resonator, and the upper 100-nm cap layer 30 of GaAs forms the upper half of the resonator”] dielectric or semiconductor material.

In regard to claim 10 Liu teaches wherein the detector assembly comprises a Group III-V [see paragraph 0059, 0053, 0070 “quantum well multilayer 25 of five periods of InGaAs quantum wells (QWs)”] semiconductor material.
In regard to claim 16 Liu teaches wherein the detector assembly is bulk diffusion [see paragraph 0056 “Of course, in still other examples, the active medium may be a bulk material, and it may even be coextensive with the resonator body itself”] limited.
In regard to claim 19 Liu teaches wherein the detector assembly comprises a surface area that is less than or equal [see Fig. 8 the cross section is the same size see paragraph 0015 “cylindrical resonant structures formed in the shape of circular cylinders”]to a comparable surface area of the dielectric resonator layer.
In regard to claim 20 Liu teaches wherein the apparatus for light detection is configured for operation in an array [see abstract “An array of dielectric resonators is formed on a substrate.  Each resonator includes an active medium having an optical transition that is operative in a process of photodetection or photoemission”] of pixels.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2, 3, 15, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Wei et al. (US 20180294309 A1) hereafter referred to as Wei
In regard to claim 2 Liu teaches further comprising: a conductive plane [40 or 45 see Fig. 10 see paragraph 0074 “it is advantageous to use a layer of indium tin oxide (ITO), which has a refractive index of 1.31 at a wavelength of 1 .mu.m, for both the p-type contacts 40 and the n-type contacts 45”] supporting the dielectric resonator layer and the detector assembly
but does not teach that the conductive plane is a ground plane.
Wei teaches see Fig. 1 see paragraph 0037, 0038 “detector structure 118” “common ground plane layer 112” “As non-limiting examples, the absorber layer may comprise an n-doped InAs/InAsSb SLS, InAs/Ga(x)In(1-x)Sb SLS, a digital alloy (e.g., InAsSb absorber with GaAs strain balancer), or bulk absorber (e.g., bulk InAsSb)” “contact layer 119 is n-doped InAsSb, InAs/InAsSb SLS, or InAs/Ga(x)In(1-x)Sb SLS”.
Thus it would be obvious to modify Liu to include the p-type contacts 40 is ground plane i.e. that the conductive plane is a ground plane.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to bias the device for operation as detector.

In regard to claim 15 Liu and Wei as combined teaches  further comprising a top contact [“n-type contacts 45”] on the detector assembly and a conductive ground plane [“p-type contacts 40”] supporting the apparatus further comprises a bottom contact.
In regard to claim 11 Liu does not specifically teach wherein the detector assembly comprises a structure of InAsSb as the Group III-V semiconductor material.
See Liu paragraph 0071 see materials.
Wei teaches see Fig. 1 see paragraph 0037, 0038 “detector structure 118” “common ground plane layer 112” “As non-limiting examples, the absorber layer may comprise an n-doped InAs/InAsSb SLS, InAs/Ga(x)In(1-x)Sb SLS, a digital alloy (e.g., InAsSb absorber with GaAs strain balancer), or bulk absorber (e.g., bulk InAsSb)” “contact layer 119 is n-doped InAsSb, InAs/InAsSb SLS, or InAs/Ga(x)In(1-x)Sb SLS”.
Thus it would be obvious to modify Liu to include wherein the detector assembly comprises a structure of InAsSb as the Group III-V semiconductor material.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to obtain the band-gap desired for absorption.
In regard to claim 12 Liu and Wei as combined teaches wherein the Sb content of the detector assembly corresponds to the wavelength [because adjusting Sb content adjust band-gap on which absorption is dependent] of the incident light transmission.

Claim 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Na (US 20140159183 A1).

See Liu paragraph 0056 “Of course, in still other examples, the active medium may be a bulk material, and it may even be coextensive with the resonator body itself”.
See Na paragraph 0011, 0046, “having a pin structure which includes a p-type amorphous silicon layer (a-Si), an i-type germanium layer and an n-type epitaxial silicon layer (Epi-Si); and [0015] a dielectric reflective mirror layer, disposed on the light absorbent layer, wherein with the use of the metal reflective mirror layer, a resonator structure which allows the light to reflect several times”.
Thus it would be obvious to modify Liu to include wherein the dielectric or semiconductor material is amorphous (a-) silicon.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to use different materials of known dielectric constant to make a resonator with active medium to detect any light wavelength desired.
In regard to claim 9 Liu and Na as combined teaches  wherein the dielectric resonator layer is a cylindrical or rectangular structure [see combination see Liu Fig. 11, Fig. 13 see paragraph 0015 “array of cylindrical resonant structures”] of a - silicon.

Claim 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Cao et al. (US 20170323922 A1) hereafter referred to as Cao
In regard to claim 13 Liu does not teach  further comprising a passivation layer over at least a portion of the detector assembly.
See Cao paragraph 0019 “provided herein are Group II-VI semiconductor based radiation detectors” “Advantageously, atomic layer deposition of such metal oxides (e.g., aluminum oxide or magnesium oxide) allows for use of thinner passivation layers compared to the layer thickness of 
Thus it would be obvious to modify Liu to include further comprising a passivation layer over at least a portion of the detector assembly.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to obtain thin passivation for protection of the devices.
In regard to claim 14 Liu and Cao as combined teaches wherein the passivation layer comprises [see claim 13] an atomic layer deposition of AI2O3.

Claim 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Ranjbar et al. (see IDS filed 5/5/2020  item #5 “All -dielectric bianisotropic metasurfaces” )
In regard to claim 17 Liu does not specifically teach  wherein the dielectric resonator layer provides impedance matching with the incident light transmission.
See Ranjbar teaches see page 1719 “mold wavefronts in a reflectionless manner” , “cascaded subwavelength gratings separated by isoltropic dielectric spacers”.
Thus it would be obvious to modify Liu to include additional dielectric layers for impedance matching of incident light i.e. to include wherein the dielectric resonator layer provides impedance matching with the incident light transmission.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to increase detection of light.
In regard to claim 17 Liu and Ranjbar  wherein the dielectric resonator layer comprises layers of dielectric meta-surfaces [i.e gratings] comprising patterned regions thereon.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818